Exhibit 10.4

Form of 2007 Performance Based Restricted Stock Unit Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the 2006 Stock Incentive Plan (the “Plan”) of NCR Corporation (“NCR”) as
described on the restricted stock unit information page on the website of NCR’s
third party Plan administrator, subject to the terms and conditions of this 2007
Performance Based Restricted Stock Unit Agreement (this “Agreement”) and the
Plan.

1. All, a portion, a multiple, or none of the Stock Units will become
nonforfeitable (“Vested”) on the date (your “Vesting Date”) that the
Compensation & Human Resource Committee of the NCR Board of Directors (the
“Committee”) determines whether NCR has achieved Cumulative Net Operating Profit
(“CNOP”) (as defined below) for the period from January 1, 2007, through
December 31, 2009 (the “Performance Period”), provided that (i) you are
continuously employed by NCR or any of its affiliate companies (referred to
collectively herein as “NCR”) until your Vesting Date, and (ii) the applicable
performance measures described in Section 2 below are met.

2. The number of Stock Units that will become Vested on your Vesting Date will
depend on NCR’s achievement of CNOP for the Performance Period, as follows:

 

Cumulative Net Operating

Profit Level

   Stock Units Earned (as a % of
Stock Units Awarded)  

Threshold

   25 %

Target

   100 %

Maximum

   150 %

For amounts of CNOP between the Threshold and Target levels or between the
Target and Maximum levels, straight line interpolation, rounded up to the next
whole share, will be used to determine the number of Stock Units that become
Vested. The amount of CNOP at Threshold, Target and Maximum levels will be
determined by the Committee, and will be communicated in your award letter.

“CNOP” is defined as (A minus (B times C)). “A” equals the cumulative
“Non-Pension Operating Income” (which is operating income before defined benefit
pension expense (or income) and including costs attributable to stock options)
for the Performance Period, as reported by NCR at the conclusion of the
Performance Period. “B” equals “Controllable Capital”, which is working capital
(comprised of accounts receivable plus inventory, minus the sum of accounts
payable, deferred revenue and customer deposits), plus the sum of Property,
Plant & Equipment , other current assets excluding taxes, and capitalized
software, minus the sum of payroll and employee benefits and other current
liabilities, excluding taxes and severance (FAS 112 liability). “C” equals 10%,
which approximates NCR’s weighted average cost of capital.

 

1



--------------------------------------------------------------------------------

3. When Vested, the Stock Units will be paid to you in shares of NCR common
stock (such that one Stock Unit equals one share of NCR common stock) or, in
NCR’s sole discretion, in an amount of cash equal to the Fair Market Value (as
defined in the plan) of such number of shares of NCR common stock as of the
Vesting Date, or a combination thereof.

4. Notwithstanding any other provision of this Agreement, the Stock Units will
become Vested only if NCR achieves a minimum “Return on Capital” result for the
Performance Period as described in your award letter. For purposes of this
Agreement, “Return on Capital” shall mean Non-Pension Operating Income divided
by Return on Capital, each as defined in Section 2 above.

5. If your employment with NCR terminates prior to your Vesting Date due to
(i) your death; (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”);
(iii) Retirement (defined as termination by you of your employment with NCR at
or after age 55 other than, if applicable to you, for Good Reason (as described
below) following a Change in Control (as defined in the Plan)); or
(iv) reduction-in-force; then, on your Vesting Date, and based upon the
Committee’s determination of CNOP, a pro rata portion of the Stock Units will
become Vested. The pro rata portion will be determined by calculating the total
number of shares or cash you would have received (through vesting of Stock
Units) if your NCR employment had not terminated prior to your Vesting Date, and
multiplying that number by a fraction, the numerator of which is the number of
full and partial months of employment you completed after the date of grant of
this award, and the denominator of which is the number of months in the
Performance Period. If your employment terminates prior to your Vesting Date for
any reason other than as otherwise described in this Section 5, the Stock Units
will automatically terminate and be forfeited and no shares or cash will be
issued or paid (as the case may be).

Notwithstanding any provision in this Agreement to the contrary:

(i) in the event a Change in Control occurs on or prior to the first anniversary
of grant and this restricted stock unit award is not assumed, converted or
replaced by the continuing entity, the Stock Units shall vest immediately prior
to the Change in Control (without regard to performance or pro-ration) at the
“Target” level,

(ii) in the event a Change in Control occurs after the first anniversary of
grant and this restricted stock unit award is not assumed, converted or replaced
by the continuing entity, the Stock Units shall vest immediately prior to the
Change in Control (without regard to performance after the Change in Control or
pro-ration) based on actual performance through the end of the calendar year
immediately preceding the date on which the Change in Control occurs,

(iii) in the event of a Change in Control on or prior to the first anniversary
of grant wherein this restricted stock unit award is assumed, the Stock Units
shall vest at the end of the Performance Period (without regard to performance
or pro-ration) at the “Target” level, subject to your continued employment
through the end of the Performance Period, and

 

2



--------------------------------------------------------------------------------

(iv) in the event of a Change in Control after the first anniversary of grant
wherein this restricted stock unit award is assumed, the Stock Units shall vest
at the end of the Performance Period (without regard to performance after the
Change in Control or pro-ration) based on actual performance through the end of
the calendar year immediately preceding the date on which the Change in Control
occurs, subject to your continued employment through the end of the Performance
Period.

Notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by the Company other than for Cause or
Disability (as such terms are defined in the Plan) or, if you are a participant
in the NCR Change in Control Severance Plan, an NCR Severance Policy or a
similar arrangement that defines “Good Reason” in the context of a resignation
following a Change in Control, to the extent not then-vested, the Stock Units
shall vest immediately upon your Termination of Employment at the level
specified in clause (iii) or (iv) as applicable.

6. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 7.

7. At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of NCR common stock, NCR will instruct its Transfer Agent
and/or third party Plan administrator to record on your account the number of
such shares underlying the number of Stock Units, and such shares will be freely
transferable.

8. Any cash dividends declared before your Vesting Date on the shares underlying
the Stock Units shall not be paid currently, but shall be converted into
additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 9, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR’s common stock on the Dividend Payment Date.

9. NCR has the right to deduct or cause to be deducted from, or collect or cause
to be collected, with respect to the taxation of any Stock Units, any federal,
state or local taxes required by the laws of the United States or any other
country to be withheld or paid with respect to the Stock Units, and you or your
legal representative or beneficiary will be required to pay any such amounts. By
accepting this award, you consent and direct that, if you are paid through NCR’s
United States payroll system at the time the Stock Units vest, NCR’s stock plan

 

3



--------------------------------------------------------------------------------

administrator will withhold or sell the number of Stock Units from your award as
NCR, in its sole discretion, deems necessary to satisfy such withholding
requirements. If you are paid through a non-United States NCR payroll system,
you agree that NCR may satisfy any withholding obligations by withholding cash
from your compensation otherwise due to you or by any other action as it may
deem necessary to satisfy the withholding obligation.

10. In exchange for the Stock Units, you agree that during your employment with
NCR and for a period of twelve (12) months after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve
months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of NCR, (1) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 10) to the extent such services or employment involves
the development, manufacture, marketing, sale, advertising or servicing of any
product, process, system or service which is the same or similar to, or competes
with, a product, process, system or service manufactured, sold, serviced or
otherwise provided by NCR to its customers and upon which you worked or in which
you participated during the last two (2) years of your NCR employment;
(2) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR to terminate his or her employment with or
otherwise cease his or her relationship with NCR; or (3) solicit the business of
any firm or company with which you worked during the preceding two (2) years
while employed by NCR, including customers of NCR. If you breach the terms of
this Section 10, you agree that in addition to any liability you may have for
damages arising from such breach, any unvested Stock Units will be immediately
forfeited, and you will pay to NCR the Fair Market Value of any Stock Units that
Vested or cash paid to you in lieu of such Stock Units that were issued during
the twelve (12) months prior to the date of termination of your employment. Such
Fair Market Value shall be determined as of your Vesting Date. If you breach the
terms of this Section 12 prior to the end of the Performance Period but after
your employment terminates due to the circumstances described in the first
paragraph of Section 5, your award will be forfeited and you will not receive a
pro rata portion of the Stock Units.

As used in this Section 10, “Competing Organization” means an organization
identified by the Chief Executive Officer of NCR as a Competing Organization for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer is maintained by the NCR Law Department.

11. By accepting the Stock Units, you agree that, where permitted by local law,
any controversy or claim arising out of or related to your employment
relationship with NCR shall be resolved by arbitration. If you are employed in
the United States, the arbitration shall be pursuant to the NCR dispute
resolution policy and the then current rules of the American Arbitration
Association and shall be held in Dayton, Ohio. If you are employed outside the
United States, where permitted by local law, the arbitration shall be conducted
in the regional headquarters city of the business unit in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For

 

4



--------------------------------------------------------------------------------

arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association for an arbitration held in the United States, or similar applicable
rules for an arbitration held outside the United States. The Stock Units will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 10 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

12. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any Stock Units. In the event of
your death, any Stock Units distributable hereunder that are subject to such a
designation will be distributed to such beneficiary or beneficiaries in
accordance with this Agreement. Any other Stock Units not designated by you will
be distributable to your estate. If there is any question as to the legal right
of any beneficiary to receive a distribution hereunder, the Stock Units in
question may be transferred to your estate, in which event NCR will have no
further liability to anyone with respect to such Stock Units.

13. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

14. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee.

15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 11 of this Agreement shall prevail.

 

5